 



Exhibit 10.47
Summary of Director Compensation Plan
Effective as of May 17, 2007
     In an effort to attract and retain well-qualified directors, the board of
directors (the “Board”) of Triad Guaranty Inc. (“Triad”) has approved a plan of
compensation for the Triad non-employee directors (the “Plan”). A summary of the
material terms of the Plan is as follows:
Directors

  •   Each non-employee director shall receive an annual retainer of $95,000,
comprised of $30,000 in cash paid in four quarterly installments and $65,000
paid in restricted stock following Triad’s annual meeting of stockholders. The
restricted stock shall vest 100% on May 16, 2008.     •   Restricted stock
issued to directors shall continue to vest in accordance with the terms of the
grant upon a director’s departure from the Board unless the departure is for
cause, in which case all unvested stock shall be forfeited.

Non-executive Chairman of the Board

  •   A non-executive Chairman of the Board shall receive an annual retainer of
$225,000, comprised of $112,500 in cash paid in four quarterly installments and
$112,500 paid in restricted stock following Triad’s annual meeting of
stockholders. The restricted stock shall vest 100% on May 16, 2008.     •   The
Compensation Committee reserves the right to recommend a discretionary payment
in the event that the non-executive Chairman of the Board performs services
beyond those traditionally performed by others serving in the same capacity.    
•   Restricted stock issued to directors shall continue to vest in accordance
with the terms of the grant upon a director’s departure from the Board unless
the departure is for cause, in which case all unvested stock shall be forfeited.

Chairpersons and Members of Committees of the Board

  •   The Audit Committee Chairperson shall receive $15,000 per year for his/her
service in such capacity. Chairpersons of other Standing Committees shall
receive $7,500 per year for their service in such capacities.     •   Audit
Committee members shall receive $2,500 per meeting attended up to a maximum of
eight meetings per year. Other Standing Committee members shall receive $1,500
per meeting attended up to a maximum of four meetings per year. The Compensation
Committee reserves the right to recommend the payment of additional fees per
meeting in the event that additional attendance is required.

Reimbursement of Expenses

  •   All reasonable expenses incurred by non-employee directors or Committee
members in their capacity as such shall be reimbursed by Triad.

 